Citation Nr: 1745097	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO. 17-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1955 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's COPD did not manifest in-service, and is not shown to be causally or etiologically related to an in-service event, injury or disease. 


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

However, VA is not required to send a notice when the Veteran submits a "fully developed" claim. Pursuant to the Secretary's program to expedite VA claims, a claim submitted in a "fully developed" status limits the need for further development of the claim by VA. When filing a fully developed claim, the Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ. The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for disability compensation and of the Veteran's and VA's respective duties for obtaining evidence. 

In this case, no notice was sent prior to the initial unfavorable AOJ decision, as the Veteran elected to submit his claim in a "fully developed" status. Thus, notice was not required. Even the Veteran did not allege in his notice of disagreement that he was unable to have a meaningful opportunity to participate in the development of his claim. As such, the Board finds the Veteran was not prejudiced by any technical notice deficiency as he did not allege any prejudice with regards to notice. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Accordingly, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in April 2016, specifically for COPD. Based on the examination and the records including an addendum opinion, the VA medical examiner was able to provide an opinion as to the etiology of the Veteran's COPD. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with a VA medical examination. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Veteran alleged that his COPD manifested due to upper respiratory infections that he had in service. In the alternative, the Veteran contended that his COPD manifested as a result of his exposure to asbestos as a special purpose mechanic working with clutch disc and brake shoes. The Veteran further stated that although he did not exhibit shortness of breath during his service, the accumulated exposure to asbestos resulted in his COPD. 

After a review of the records, the Board finds that although the Veteran has a current diagnosis of COPD, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that no medical nexus between active service and the current disability has been established. 

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a generalized diagnosis of COPD, and as such the Board finds that the first element has been met. 

Concerning the second element, the evidence establishes that there was in-service incurrence or aggravation of a disease or injury. In that connection, the service treatment records show that the Veteran was treated for upper respiratory infection, sore throat, and viral syndrome several times in the military, although he did not complain of shortness of breath at any time. In fact, after the last case of upper respiratory infection, the Veteran was noted to have normal lungs, and no respiratory abnormalities or diagnoses were noted at his October 1976 separation medical examination. 
 
However, the preponderance of the evidence is against a finding of a nexus between the Veteran's COPD and his active duty service. The April 2016 and May 2017 VA examiner, whom the Board finds competent and credible, opined that the Veteran's COPD is less likely than not caused by, or a result of, upper respiratory infections or other symptoms reported during service. In support of her opinion, the examiner noted that the record did not show any shortness of breath during service, or evidence of continuity or chronicity of the condition thereafter. The examiner further noted the Veteran initially complained of shortness of breath in 2006, which was due to his coronary artery disease and congestive heart failure and not his COPD. Further, the examiner explained that medical literature does not support the Veteran's allegations that recurrent upper respiratory infections, sore throat, and nasal congestion are causative factors of COPD. The Board further notes that the earliest record on file of the Veteran's diagnosis of COPD is in 2014, more than thirty years after his service. Accordingly, the Board concludes that the Veteran's COPD is not directly connected to his active service as he is unable to establish the third element of a medical nexus between active service and the current disability. 

As for the asbestos allegation, the examiner noted that the records do not indicate that the Veteran was exposed to any asbestos. Further, there is no evidence in the record that the Veteran has been diagnosed with asbestosis or asbestos exposure. Additionally, the examiner explained that there is no literature or any other evidence to show that asbestos was used in automotive parts like clutch disc and brake shoes. More importantly, the VA examiner stated that x-ray scans of the Veteran's chest consistently have not shown any changes consistent with asbestosis. The examiner explained that medical literature establishes that prolonged exposure to asbestos fibers causes lung tissue scarring and shortness of breath. As such, a chest radiograph in patients with asbestosis usually reveals small bilateral parenchymal opacities with multinodular or reticular pattern, often with pleural abnormalities. Here, the examiner noted that the Veteran's chest x-ray scans did not show any evidence of pleural plaques. Thus, the examiner concluded that the Veteran's COPD is less likely than not connected to any reported asbestos exposure. 

The Board acknowledges the Veteran's lay statement that his COPD was caused by his upper respiratory infection and/or exposure to asbestos. While the Veteran is competent to testify as to the facts and circumstances of his active duty service, he is not competent to opine as to the presence of a causal connection between his COPD and his service, as to do so requires medical and technical knowledge which is beyond the Veteran's expertise. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). As stated above, based on the evidence and opinions of record, the Board finds that the Veteran's lay statements indicating that he had an in-service event that caused COPD are outweighed by the medical evidence of record, none of which reflects exposure to asbestos. Indeed, the record itself indicates that despite the several upper respiratory infections, the Veteran's lungs were normal both during service and at separation from active duty. Thus, the Board concludes that the preponderance of the evidence is against a finding of a medical nexus between active service and the Veteran's current disability, and therefore the third element of direct service connection has not been met. 

The Board further acknowledges the Veteran's representative's reference to a National Institutes of Health study suggesting that asbestos exposure may cause lung function impairments even in the absence of radiological evidence of asbestos exposure. However, the Board notes that service connection may not be based on speculation or remote possibility. See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). The Board notes in this connection that a clinician's statement framed in terms such as "may" is not definitive. See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33. The Board further notes that generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection. See Sacks v. West, 11 Vet. App. 314 (1998). The information from the submitted article here suggests that asbestos may be related to respiratory disease even when not shown radiologically. However, the Board concludes that such information does not negate the VA examiner's opinions, which were arrived at on the basis of the entire record, including information regarding the Veteran's military service, physical examination, medical records, and the history and treatment of his disease.

In conclusion, although the Veteran has established a current disability, the preponderance of the evidence establishes that his COPD is not related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


